internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - d number contact telephone number legend uil v performance organization w theme of work project y name of grants z name of company distributing grants b first amount_paid out c additional_amount paid out d final amount_paid out p number of grants x amount of grant dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a grant-making program called y y was established to provide funds to composers for the creation of and performance of new musical works y will be awarded to musicians with post-graduate degrees in the field of composition or other fields relating to music performance and who have some experience with creating compositions for public performance you will award up to p grants and that the budget for each grant will be approximately x dollars the grants will be used for the composer’ general living_expenses and for any expenses related to the compositions all of the grants will be part of a single work that will last from three to four years the overall goal of y will be to have v present the premiere performance of each of the compositions commissioned by the grants it is anticipated the premiers of the compositions will be presented over the course of several months in a single locale the prospective candidates for the grants may come from any geographic location you indicate that v is a charitable_organization which will be actively involved in the process of organizing publicizing and presenting the performances in addition the grants will encourage collaboration among the composers and v in the development and performance of the compositions the grants are publicized through the dissemination of information about the availability of the grants by your trustees to individuals involved in the world of music and composition candidates for the grants will be required to submit an application to you that includes a brief description of the new work including its instrumentation and duration and a budget including composer's fee the grants are awarded by a selection committee consisting of your trustees who have experience working together in selecting recipients of other grants that you make to individuals and to c organizations including arts and music organizations the criteria considered in selecting grant recipients include e e whether a potential recipient has a post-graduate degree in the field of composition or another field related to music performance or comparable practical experience in creating compositions for public performance the artistic merit and practical feasibility of a potential recipient’s proposal how each potential recipient’s proposal fits into the overall final work the compositions funded by the grants will be part of a single work the goal of which is to reflect on the w validation from v that they are willing to perform a piece composed by the potential recipient the selection committee determines whether the potential recipients meet the criteria by reviewing the applications submitted and with respect to the last criterion communicating with v the selection committee also conducts independent research regarding the potential recipients for example by assessing their prior compositions and their reputations in the field the selection committee will consider the relative and absolute merits of the proposals presented if more than ten applications are received the selection committee will select the grant recipients on the above criteria as well as how each proposal fits into the overall work if there are not at least ten proposals submitted that meet the criteria the number of grants will be reduced accordingly none of your donors trustees selection committee members or family members of your donors trustees and selection committee will be eligible to receive any of the grants offered none of your donors trustees selection committee members or family members is in a position to derive a private benefit either directly or indirectly if certain potential grantees are selected over others each grant recipient is required to sign a commission agreement before the grant funds are disbursed the commission agreement establishes the following terms and conditions of the grant e e e an obligation on the grant recipient to acknowledge the grant on the title page of the score of the musical work and all printed copies thereof within days of the premiere performance of the work the participants must provide you with a clean copy of the original score for archival use along with any revisions and a cd dvd or similar audio recording of the composition and an agreement by the grant recipient to return the grant amount if the grant recipient does not complete the composition within a date to be specified in the grant agreement the grants will be paid_by z of which you are the sole member the grants will be paid in the following stages e e e b dollars upon execution of the commission agreement cdollars on or after february following the execution of the agreement as well as february of the next year and ddollars upon delivery of the two useable scores and one complete set of performance materials to v the scores and performance materials are due no later than march of the year following the second payment of c dollars your trustees will periodically contact the grantees to check on the progress of the composing process in addition you will require annual and final reports you will send an annual report request asking each grantee to confirm in writing that the grantee has used the grant funds only for the purposes of the grant if the grantee cannot confirm that the grant funds have been used only for the purposes of the grant the annual report will ask for a written explanation of the use of the grant funds the annual report request will also request a written description of the grantee’s progress toward achieving the purpose of the grant once a grantee has submitted the required scores and performance materials to v you will send the grantee a final report request which will ask the grantee to confirm in writing that the grantee has used the grant funds only for the purposes of the grant if the final report doe not confirm that the grant funds have been used only for the purposes of the grant the report will ask for a written explanation of the use of the grant funds the scores and performance materials for the composition will constitute that part of the final report which evidences the grantee’s accomplishments with respect to the grant if an annual report is not satisfactory no further payments will be made furthermore if a composer does not present the scores and performance materials to v you will retain the remaining portion of the grant if at any time you receive information that all or any part of a grant has been diverted and or is not being used in furtherance of the purposes of the grant you will make an investigation if it is discovered that a grant has in fact been used for improper purposes you will take such reasonable and appropriate action to recover the funds you agree to maintain records that include the following i ii iii iv information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_611 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosures notice
